Per Curiam.
The order denying the motion of the defendants to vacate the warrant of seizure is reversed, with ten dollars costs, and the motion to vacate such warrant of seizure is granted, with ten dollars costs. Under the statute the defendants were entitled to five days’ notice of the application for the warrant of seizure. This notice was required to be served upon them in the manner *40provided for personal service of summons. It affirmatively appears that this was not done. (See Mun. Ct. Code, § 72, as amd. by Laws of 1926, chap. 692.) 
All concur; present, Delehanty, Lydon and Crain, JJ.